Exhibit 2.4 Execution Version ASSET PURCHASE AND SALE AGREEMENT Verden Area between Linn Energy Holdings, LLC Linn Operating, Inc. Mid-Continent I, LLC Mid-Continent II, LLC Linn Exploration Midcontinent, LLC as “Sellers” and Laredo Petroleum, Inc. as “Buyer” Dated as of May 30, 2008 TABLE OF CONTENTS ARTICLE I PROPERTIES TO BE SOLD AND PURCHASED 1 Section 1.1. Assets Included 1 Section 1.2. Assets Excluded 3 ARTICLE II PURCHASE PRICE 5 Section 2.1. Purchase Price 5 Section 2.2. Accounting Adjustments 5 Section 2.3. Closing and Post-Closing Accounting Settlements 6 Section 2.4. Payment of Adjusted Purchase Price 7 Section 2.5. Allocation of Purchase Price 7 ARTICLE III THE CLOSING 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS 8 Section 4.1. Organization and Existence 8 Section 4.2. Power and Authority 8 Section 4.3. Valid and Binding Agreement 9 Section 4.4. Non-Contravention 9 Section 4.5. Approvals 9 Section 4.6. Litigation 10 Section 4.7. Contracts 10 Section 4.8. Commitments, Abandonments or Proposals 10 Section 4.9. Production Sales Contracts 10 Section 4.10. Plugging and Abandonment 11 Section 4.11. Permits 11 Section 4.12. Payment of Expenses 11 Section 4.13. Compliance with Laws 11 Section 4.14. Imbalances; Prepayments 12 Section 4.15. Intellectual Property 12 Section 4.16. Taxes 12 Section 4.17. Environmental Matters 12 Section 4.18. Preferential Purchase Rights and Required Consents 13 Section 4.19. Payment of Burdens on Production 13 Section 4.20. Fees and Commissions 13 Section 4.21. Disclaimer of Warranties 13 Section 4.22. Disclosures 14 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 14 Section 5.1. Organization and Existence 14 Section 5.2. Power and Authority 15 Section 5.3. Valid and Binding Agreement 15 Section 5.4. Non-Contravention 15 Section 5.5. Approvals 16 Section 5.6. Pending Litigation 16 Section 5.7. Knowledgeable Purchaser 16 Section 5.8. Funds 16 Section 5.9. Fees and Commissions 16 ARTICLE VI CERTAIN COVENANTS OF SELLERS PENDING CLOSING 17 Section 6.1. Access to Files 17 Section 6.2. Conduct of Operations 17 Section 6.3. Restrictions on Certain Actions 17 Section 6.4. Lease Renewals and Top Leasing 18 Section 6.5. Payment of Expenses 18 Section 6.6. Preferential Rights and Third Party Consents 19 ARTICLE VII ADDITIONAL PRE-CLOSING AND POST-CLOSING AGREEMENTS OF BOTH PARTIES 19 Section 7.1. Reasonable Best Efforts 19 Section 7.2. Notice of Litigation 20 Section 7.3. Notification of Certain Matters 20 Section 7.4. Fees and Expenses 20 Section 7.5. Public Announcements 20 Section 7.6. Casualty Loss Prior to Closing 21 Section 7.7. Governmental Bonds 21 Section 7.8. Assumed Obligations 21 Section 7.9. Operational Transition 21 Section 7.10. Books and Records 22 Section 7.11. Suspended Funds 22 Section 7.12. Letters-in-Lieu 22 ii Section 7.13. Logos and Names 22 Section 7.14. Further Assurances 23 Section 7.15. Participation Option Agreement 23 ARTICLE VIII DUE DILIGENCE EXAMINATION 24 Section 8.1. Title Due Diligence Examination 24 Section 8.2. Environmental Due Diligence Examination 27 Section 8.3. Disputes Regarding Title Defects or Environmental Defects 30 Section 8.4. Substantial Environmental Concerns 30 Section 8.5 Adjustments to Purchase Price for Defects 31 Section 8.6 Buyer Indemnification 32 ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES 33 Section 9.1. Conditions Precedent to the Obligations of Buyer 33 Section 9.2. Conditions Precedent to the Obligations of Sellers 34 ARTICLE X TERMINATION, AMENDMENT AND WAIVER 35 Section 10.1. Termination 35 Section 10.2. Effect of Termination 36 Section 10.3. Amendment 36 Section 10.4. Waiver 37 ARTICLE XI SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION 37 Section 11.1. Survival 37 Section 11.2. Sellers’ Indemnification Obligations 37 Section 11.3. Buyer’s Indemnification Obligations 38 Section 11.4. Net Amounts 38 Section 11.5. Indemnification Proceedings 39 Section 11.6. Indemnification Exclusive Remedy 39 Section 11.7. Limited to Actual Damages 40 Section 11.8. Indemnification Despite Negligence 40 Section 11.9. Tax Treatment of Indemnification Amounts 40 Section 11.10. Aggregate Indemnity Limits 40 ARTICLE XII MISCELLANEOUS MATTERS 40 Section 12.1. Notices 40 iii Section 12.2. Prorations, Deposits and Taxes 41 Section 12.3. Entire Agreement 41 Section 12.4. Injunctive or Other Relief 41 Section 12.5. Binding Effect; Assignment; No Third Party Benefit 42 Section 12.6. Severability 42 Section 12.7. GOVERNING LAW 42 Section 12.8. Counterparts 42 Section 12.9. WAIVER OF CONSUMER RIGHTS 42 Section 12.10. Replacement Bonds, Letters of Credit and Guarantees 43 Section 12.11. Further Assurances 43 ARTICLE XIII DEFINITIONS AND REFERENCES 43 Section 13.1. Certain Defined Terms 43 Section 13.2. Certain Additional Defined Terms 48 Section 13.3. References, Titles and Construction 50 Exhibits A Leases A-1 Plat of Area of Included Interests B Excluded Assets C Represented Interests; Allocation of Purchase Price D Form of Assignment Schedules 2.5 Purchase Price Tax Allocations 4 Sellers Disclosure Schedule 12.10 Sellers Bonds iv ASSET PURCHASE AND SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT dated May 30, 2008, is made by and between Linn Energy Holdings, LLC, a Delaware limited liability company (“LEH”), Linn Operating, Inc., a Delaware corporation (“LOI”), Mid-Continent I, LLC, a Delaware limited liability company, Mid-Continent II, LLC, a Delaware limited liability company, and Linn Exploration Midcontinent, LLC, an Oklahoma limited liability company (collectively “Sellers”), and Laredo Petroleum, Inc., a Delaware corporation (“Buyer”). RECITALS: A.Sellers desire to sell, assign and convey to Buyer, and Buyer desires to purchase and accept from Sellers, certain oil and gas properties and related assets located in the Verden area in Caddo, Grady and Comanche Counties, Oklahoma. B.As part of the consideration for the purchase and sale of the Assets, as further described herein, Buyer and Seller agree to enter into the Participation Option Agreement further described herein, which will give Seller the option to participate in certain wells under the terms and conditions of the Participation Option Agreement. C.Sellers and Buyer deem it in their mutual best interests to execute and deliver this Agreement. NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual covenants and agreements contained herein, Sellers and Buyer do hereby agree as follows: ARTICLE I Properties To Be Sold and Purchased Section 1.1.Assets Included. Subject to Section1.2, Sellers agree to sell and Buyer agrees to purchase, for the consideration hereinafter set forth, and subject to the terms and provisions herein contained, the following described properties, rights and interests: (a)All right, title and interest of Sellers in and to the Leases described on ExhibitA attached hereto and made a part hereof for all purposes (and any ratifications and/or amendments, renewals or extensions to such Leases, whether or not such ratifications, amendments, renewals or extensions are described on such Exhibit A); (b)Without limitation of the foregoing but subject to Section1.2, all other right, title and interest (of whatever kind or character, whether legal or equitable, and whether vested or contingent) of Sellers in and to the oil, gas, and other minerals in and under or that may be produced from the lands described in ExhibitAhereto, described in any of the Leases described on such Exhibit A or included within the area outlined in red on the Plat attached as Exhibit A-1 hereto (including interests in Leases, overriding royalties, production payments and net profits interests in such lands or such Leases, and fee mineral interests, fee royalty interests, and other interests in so far as they cover such lands), even though Sellers’ interest therein may be incorrectly described in, or omitted from, such Exhibit A; (c)All rights, titles and interests of Sellers in and to, or otherwise derived from, all presently existing and valid oil, gas, or mineral unitization, pooling, or communitization agreements, declarations, and/or orders and in and to the properties covered and the units created thereby (including all units formed under orders, rules, regulations, or other official acts of any federal, state, or other authority having jurisdiction, voluntary unitization agreements, designations and/or declarations) relating to the properties described in paragraphs(a) and (b) above; (d)All rights, titles, and interests of Sellers in and to the Material Contracts and all presently existing and valid production sales (and sales related) contracts, operating agreements, and other agreements and contracts which relate to any of the properties described in paragraphs(a), (b) and (c) above, or which relate to the exploration, development, operation, or maintenance thereof or the treatment, storage, transportation or marketing of production therefrom (or allocated thereto); (e)All rights, titles, and interests of Sellers in and to all materials, supplies, machinery, equipment, improvements and other personal property and fixtures (including all wells, wellhead equipment, pumping units, flowlines, tanks, buildings, injection facilities, saltwater disposal facilities, compression facilities, gathering systems, and other equipment), and all easements, rights-of-way, surface tracts, surface leases and other surface rights, all Permits and licenses, and all other appurtenances being used or held for use in connection with, or otherwise related to, the exploration, development, operation or maintenance of any of the properties described in paragraphs(a), (b) and (c) above, or the treatment, storage, transportation, or marketing of production therefrom (or allocated thereto); (f)Subject to any third party rights, all of Sellers’ lease files, title opinions, production records, well files, accounting records (but not including general financial and accounting records attributable to Sellers or Sellers’ business), seismic records and surveys, gravity maps, electric logs, geological or geophysical data and records, and other files, documents and records of every kind and description which relate to the properties described above (the “Records”); provided, however that Sellers may, at their expense, retain copies of any or all of the Records; and (g)To the extent transferable, all of Sellers’ right to enforce representations, warranties and indemnities under agreements with third parties in favor of Sellers respecting one or more of the properties and interests described in paragraphs (a), (b) and (c) above. As used herein:(i)“Oil and Gas Properties” means the properties and interests described in paragraphs(a), (b) and (c) above, save and except for any such properties or assets that are Excluded Assets; and (ii)“Properties” means the Oil and Gas Properties plus the properties and interests described in paragraphs(d), (e), (f) and (g) above, save and except for any such properties or assets that are Excluded Assets. 2 Section 1.2.Assets Excluded. Notwithstanding anything herein contained to the contrary, the Properties do not include, and there is hereby excepted and reserved unto Sellers all other assets, properties, and business of Sellers, including the following: (a)Any accounts receivable or accounts payable accruing before the Effective Date; (b)All of Sellers’ right, title and interest in any oil, gas or mineral Leases, overriding royalties, production payments, net profits interests, fee mineral interests, fee royalty interests and other interests in oil, gas and other minerals not included within the area outlined in red on Exhibit A-1 and all oil, gas or other hydrocarbon production from or attributable to the Properties with respect to all periods prior to the Effective Date, all proceeds attributable thereto, and all Hydrocarbons that, at the Effective Date, are owned by Sellers and are in storage or within processing plants; (c)Any rebate or refund of costs, Taxes, or expenses borne by Sellers or Sellers’ predecessors in title attributable to periods prior to the Effective Date; (d)Any and all proceeds from the settlements of contract disputes with purchasers of Hydrocarbons from the Properties, including settlement of take-or-pay disputes, insofar as said proceeds are attributable to periods of time prior to the Effective Date; (e)Any and all proceeds from settlements with regard to reclassification of oil or gas produced from the Properties, insofar as said proceeds are attributable to periods of time prior to the Effective Date; (f)All contracts of insurance; (g)All claims (including insurance claims) and causes of action of Sellers against one or more third parties arising from acts, omission, or events occurring prior to the Effective Date and all claims under any joint interest audit attributable to any period prior to the Effective Date; (h)All limited liability company, financial, tax, and legal (other than title) books and records of Sellers; (i)Any geological, geophysical or seismic data, materials, or information, including maps, interpretations, records, or other technical information related to or based upon any such data, materials or information, and any other asset, data, materials, or information, the transfer of which is restricted or prohibited under the terms of any third party license, confidentiality agreement, or other agreement or the transfer of which would require the payment of a fee or other consideration to any third party; provided, however, that if any such data, materials, or information is (i) restricted or disclosure is prohibited, at Buyer’s option (A) Sellers shall use Reasonable Best Efforts to cause such restrictions or prohibitions to be removed or waived so that such data, materials or 3 information might be transferred to Buyer, and Buyer will reimburse Sellers for any third-party expense incurred by Sellers in connection therewith, or (B) Sellers shall transfer to Buyer such restricted geological, geophysical or other information in accordance with the Participation Option Agreement; and (ii) transferable upon payment of a fee or other consideration, such data, materials, or information shall be transferred to Buyer subject to the payment by Buyer of such fee or other consideration; (j)All share drive and accounting servers related to the Properties regardless of where such servers are located; (k)All of Sellers’ accounting or other administrative systems, computer software, patents, trade secrets, copyrights, names, trademarks, logos, and other intellectual property; (l)All documents and instruments of Sellers that are protected by an attorney-client privilege (exclusive of title opinions in respect of the Oil and Gas Properties and all documents and instruments related to any matters in Sellers Disclosure Schedule); (m)All of the other properties, interests and assets described on ExhibitB, together with any rights, liabilities, or obligations associated with such assets; (n)The Existing Hedges and all hedging transactions and any gains or losses attributable to any hedging activities; (o)Any other right or interest in and to the Properties to the extent attributable to the period prior to the Effective Date; (p)All bonds, letters of credit and guarantees if any, posted by Sellers or any Affiliate with any Governmental Authority or third person and relating to the Properties; (q)All (i) correspondence or other documents or instruments of Sellers relating to the transactions contemplated hereby, (ii) lists of other prospective purchasers of Sellers or the Properties compiled by Sellers, (iii) bids submitted to Sellers by other prospective purchasers of Sellers or the Properties, (iv) analyses by Sellers or any Affiliates thereof submitted by other prospective purchasers of Sellers or the Properties, and (v) correspondence between or among Sellers or their Affiliates or their respective representatives with respect to, or with, any other prospective purchasers of Sellers or the Properties; (r)Eighty percent (80%) of Sellers’ total interest in (i) the wellbore of the Weber 3-4 Well (API #01522984A) in Section 4-6N-9W of Caddo County, Oklahoma and (ii) the McGuire 1-24 Well (API # 05123416) in Section 24-3N-8W of Grady County, Oklahoma, together with the right to deepen, sidetrack, recomplete or drill a replacement for either of the foregoing; and (s)All rights, titles, interests and obligations retained by Sellers or granted to Sellers pursuant to that certain Participation Option Agreement further described herein. 4 The properties and interests specified in the foregoing paragraphs(a) through (s) of this Section1.2 are herein collectively called the “Excluded Assets”.It is understood that certain of the Excluded Assets may not be embraced by the term “Properties”.The fact that certain assets have been expressly excluded is not intended to suggest that had they not been excluded they would have constituted Properties and may not be used to interpret the meaning of any word or phrase used in describing the Properties. ARTICLE II Purchase Price Section 2.1.Purchase Price. In consideration of the sale of the Properties by Sellers to Buyer, Buyer shall pay to Sellers cash in the amount of One Hundred Eighty Five Million Dollars ($185,000,000.00) (the “Purchase Price”).The Purchase Price, as adjusted pursuant to this ArticleII and the other applicable provisions hereof, is herein called the “Adjusted Purchase Price”. Section 2.2.Accounting Adjustments. (a)Subject to Section 2.2(b), and in addition to other adjustments to the Purchase Price provided for in this Agreement including, without limitation, adjustments due to Title Defects and/or Environmental Defects or the exclusion of certain Oil and Gas Properties from this transaction or from assignment at Closing, appropriate adjustments shall be made between Buyer and Sellers so that: (i)all expenses (including all drilling costs, all capital expenditures, and all overhead administrative charges under applicable operating agreements, and all other operating costs actually charged by third parties) for work done in the operation of the Properties on or after the Effective Date will be borne by Buyer, and all proceeds (net of applicable gathering and transportation charges deducted or netted by the purchaser of production, as well as production, severance, and similar Taxes) from the sale of oil, gas or other minerals produced from the Oil and Gas Properties on or after the Effective Date will be received by Buyer, and (ii)all expenses for work done in the operation of the Properties, or otherwise attributable to the ownership or operation of the Properties, before the Effective Date will be borne by Sellers and all proceeds (net of applicable gathering and transportation charges deducted or netted by the purchaser of production, as well as production, severance, and similar Taxes) from the sale of oil, gas, or other minerals produced therefrom before the Effective Date will be received by Sellers. (b)It is agreed that, in making the adjustments contemplated by Section 2.2(a): 5 (i)Oil which was produced from the Oil and Gas Properties and which was, on the Effective Date, stored in tanks, but without taking into account tank bottom sediment and water,located on the Oil and Gas Properties (or located elsewhere but used to store oil produced from the Oil and Gas Properties prior to delivery to oil purchasers) and above pipeline connections shall be measured, gauged or strapped by the parties on the Effective Date; the intent being that the oil in storage above the pipeline connection or through the meters on the pipelines prior to the Effective Date shall belong to Sellers, and the oil placed in such storage facilities from and after the Effective Date and oil production upstream of the production meter charts shall belong to Buyer. (ii)ad valorem Taxes assessed with respect to a period which begins before and ends on or after the Effective Date shall be prorated based on the number of days in such period which fall on each side of the Effective Date (with the day on which the Effective Date falls being counted in the period after the Effective Date), (iii)the Purchase Price will be adjusted by the value of any natural gas Imbalances, such value to be derived by multiplying the net overproduced or net underproduced Imbalance volumes as of the Effective Date by $3.00 per Mcf so that the Purchase Price will be adjusted upward if there is a net underproduced Imbalance or adjusted downward if there is a net overproduced Imbalance. (iv)no consideration shall be given to the local, state, or federal income tax liabilities of any party. Section 2.3.Closing and Post-Closing Accounting Settlements. (a)No later than three (3) business days prior to the Closing Date, the parties shall determine, based upon the best information reasonably available to them, the amount of the adjustments provided for in Section2.2.If the amount of adjustments so determined which would result in a credit to Buyer exceeds the amount of adjustments so determined which would result in a credit to Sellers, Buyer shall receive a credit, for the amount of such excess, against the Purchase Price to be paid at Closing, and, if the converse is true, Buyer shall pay to Sellers, at Closing (in addition to amounts otherwise then owed), the amount of such excess. (b)On or before 120 days after Closing, Buyer and Sellers shall review any additional information which may then be available pertaining to the adjustments provided for in Section2.2, shall determine if any additional adjustments (whether the same be made to account for expenses or revenues not considered in making the adjustments made at Closing, or to correct errors made in such adjustments) should be made beyond those made at Closing, and shall make any such adjustments by appropriate payments from Sellers to Buyer or from Buyer to Sellers.Following such additional adjustments, no further adjustments to the Purchase Price shall be made under this Section2.3. 6 (c)If a dispute arises under Section2.3(b) with respect to any additional adjustments (an “Accounting Dispute”) that the parties have been unable to resolve prior to the end of the 120 day period in Section 2.3(b) above, then, at the written request of either Sellers or Buyer (the “Request Date”), each of Sellers and Buyer shall nominate and commit one of their senior officers to meet at a mutually agreed time and place not later than ten days after the Request Date to attempt to resolve same.If such senior officers have been unable to resolve such Accounting Dispute within a period of 30 days after the Request Date, any party shall have the right, by written notice to the other specifying in reasonable detail the basis for the Accounting Dispute, to resolve the Accounting Dispute by submission thereof to an independent public accounting firm mutually agreeable to the parties, which firm shall serve as sole arbitrator (the “Accounting Referee”).The scope of the Accounting Referee’s engagement shall be limited to the resolution of the items described in the notice of the Accounting Dispute given in accordance with the foregoing and each party’s corresponding calculation of the adjustments pursuant to Section 2.2.The Accounting Referee shall be instructed by the parties to resolve the Accounting Dispute as soon as reasonably practicable in light of the circumstances but in no event in excess of 15 days following the submission of the Accounting Dispute to the Accounting Referee.The decision and award of the Accounting Referee shall be binding upon the parties as an award under the Federal Arbitration Act and final and nonappealable to the maximum extent permitted by law, and judgment thereon may be entered in a court of competent jurisdiction and enforced by any party as a final judgment of such court.The fees and expenses of the Accounting Referee shall be borne equally by Sellers and Buyer. Section 2.4.Payment of Adjusted Purchase Price. The Adjusted Purchase Price shall be paid to Sellers as follows: (a)Within one Business Day after the execution and delivery of this Agreement, Buyer shall tender to Sellers cash equal to five percent (5%) of the Purchase Price as a deposit (such amount, together with all interest earned thereon, the “Deposit”).The Deposit is considered and recognized by Sellers and Buyer as an earnest money deposit on the Purchase Price and as security for Buyer’s performance hereunder.The Deposit shall (i)be applied against the Adjusted Purchase Price owing by Buyer at the Closing pursuant to Section2.4(b), (ii)retained by Sellers pursuant to Section10.2 or (iii)returned to Buyer pursuant to Section10.2, as applicable. (b)At the Closing, Buyer shall pay to Sellers cash equal to the Adjusted Purchase Price less the Deposit. (c)All cash payments by Buyer pursuant to this Section2.4 shall be made in immediately available funds by confirmed wire transfer to a bank account or accounts designated by Sellers, as applicable. Section 2.5.Allocation of Purchase Price. (a)Buyer has used its reasonable business judgment toallocate the Purchase Price among the Oil and Gas Properties on Exhibit C. 7 (b)On or before the Closing Date, the Buyer and Sellers shall agree in writing as to the allocation of the Adjusted Purchase Price among the Properties under the methodology required by Section1060 of the Code.Such agreed allocation shall be set forth on Schedule 2.5 attached hereto.The Buyer and Sellers shall report the transactions contemplated hereby on all Tax Returns, including, but not limited to Form 8594, in a manner consistent with such allocation.If, contrary to the intent of the parties hereto as expressed in this Section2.5, any taxing authority makes or proposes an allocation different from the allocation determined under this Section2.5, Buyer and Sellers shall cooperate with each other in good faith to contest such taxing authority’s allocation (or proposed allocation); provided, however, that, after consultation with the party adversely affected by such allocation (or proposed allocation), the other party hereto may file such protective claims or Tax Returns as may be reasonably required to protect its interests. ARTICLE III The Closing The closing of the transactions contemplated hereby (the “Closing”) shall take place (i)at the offices of Sellers at 600 Travis Street, Suite 5100, Houston, Texas 77002, at 10:00 a.m. (local Houston, Texas time) on August 15, 2008, or (ii) on an earlier date, at Buyer’s discretion, after the completion of Buyer’s title and environmental due diligence pursuant to Article VIII, but no earlier than five (5) Business Days after the date of Buyer’s written notice delivered to Sellers in accordance with Section 12.1 below, or (iii)at such other time or place or on such other date as the parties hereto shall agree.The date on which the Closing is required to take place is herein referred to as the “Closing Date”.All Closing transactions shall be deemed to have occurred simultaneously. ARTICLE IV Representations and Warranties of Sellers Except as provided in Sellers Disclosure Schedule, Sellers, jointly and severally, hereby represent and warrant to Buyer as follows: Section 4.1.Organization and Existence. Each Seller is a limited liability company or corporation duly formed and validly existing under the laws of the State of Delaware or State of Oklahoma. Section 4.2.Power and Authority. Each Seller has all requisite corporate or limited liability company power and authority to execute, deliver, and perform this Agreement and each other agreement, instrument, or document executed or to be executed by Sellers in connection with the transactions contemplated hereby to which it is a party and to consummate the transactions contemplated hereby and thereby.The execution, delivery, and performance by Sellers of this Agreement and each other agreement, instrument, or document executed or to be executed by Sellers in connection with the transactions contemplated hereby to which it is a party, and the consummation by it of the 8 transactions contemplated hereby and thereby, have been duly authorized by all necessary action of Sellers. Section 4.3.Valid and Binding Agreement. This Agreement has been duly executed and delivered by Sellers and constitutes, and each other agreement, instrument, or document executed or to be executed by Sellers in connection with the transactions contemplated hereby to which it is a party has been, or when executed will be, duly executed and delivered by Sellers and constitutes, or when executed and delivered will constitute, a valid and legally binding obligation of Sellers, enforceable against it in accordance with their respective terms, except that such enforceability may be limited by (a)applicable bankruptcy, insolvency, reorganization, moratorium, and similar laws affecting creditors’ rights generally and (b)equitable principles which may limit the availability of certain equitable remedies (such as specific performance) in certain instances. Section 4.4.Non-Contravention. Other than requirements (if any) that there be obtained consents to assignment (or waivers of preferential rights to purchase) from third parties, neither the execution, delivery, and performance by Sellers of this Agreement and each other agreement, instrument, or document executed or to Sellers’ Knowledge to be executed by Sellers in connection with the transactions contemplated hereby to which it is a party nor the consummation by it of the transactions contemplated hereby and thereby do and will (a)conflict with or result in a violation of Sellers’ Governing Documents, (b)conflict with or result in a violation of any provision of, or constitute (with or without the giving of notice or the passage of time or both) a default under, or give rise (with or without the giving of notice or the passage of time or both) to any right of termination, cancellation, or acceleration under, any bond, debenture, note, mortgage or indenture, or any lease, contract, agreement, or other instrument or obligation to which Sellers are a party or by which Sellers or any of their properties may be bound, (c)result in the creation or imposition of any lien or other encumbrance upon the properties of Sellers, or (d)violate any Applicable Law binding upon Sellers, except, in the instance of clause(b) or clause(c) above, for any such conflicts, violations, defaults, terminations, cancellations or accelerations which would not, individually or in the aggregate, have a Material Adverse Effect. Section 4.5.Approvals. Other than requirements (if any) that there be obtained consents to assignment (or waivers of preferential rights to purchase) from third parties and except for approvals required to be obtained from Governmental Entities who are lessors under leases forming a part of the Oil and Gas Properties (or who administer such leases on behalf of such lessors) which are obtained post-closing, no consent, approval, order, or authorization of, or declaration, filing, or registration with, any court or governmental agency or of any third party is required to be obtained or made by Sellers in connection with the execution, delivery, or performance by Sellers of this Agreement, each other agreement, instrument, or document executed or to be executed by Sellers in connection with the transactions contemplated hereby to which they are a party or the consummation by them of the transactions contemplated hereby and thereby, except for such consents, approvals, orders, authorizations, declarations, filings, or registrations which, 9 if not obtained or made (as applicable), would not, individually or in the aggregate, have a Material Adverse Effect. Section 4.6.Litigation. Except as listed on Section 4.6 of the Sellers Disclosure Schedule, there are no Proceedings pending or, to Sellers’ Knowledge, threatened, against or affecting Sellers or the Properties (including any actions challenging or pertaining to Sellers’ title to any of the Properties), or affecting the execution and delivery of this Agreement by Sellers or the consummation of the transactions contemplated hereby by Sellers. Section 4.7.Contracts. Section 4.7 of the Sellers Disclosure Schedule lists all Material Contracts.None of the Sellers is in default under any Material Contract except as disclosed on Section 4.7 of the Sellers Disclosure Schedule and except such defaults as would not, individually or in the aggregate, have a Material Adverse Effect.To Sellers’ Knowledge, all Material Contracts are in full force and effect.Except as disclosed on Section 4.7 of the Sellers Disclosure Schedule, there are no futures, options, swaps or other derivatives with respect to the sale of production that will be binding on Sellers or the Properties after the Effective Date.Except as disclosed on Section 4.7 of Sellers Disclosure Schedule, as of the date identified on such Schedule, there were no contracts for the purchase, sale or exchange of oil, gas or other hydrocarbons produced from or attributable to the Oil and Gas Properties that will be binding on the Buyer, the Sellers or the Oil and Gas Properties after the Effective Date that Buyer will not be entitled to terminate at will (without penalty) on thirty (30) days notice or less.No notice of default or breach has been received or delivered by any Seller under any Material Contract, the resolution of which is currently outstanding, and no currently effective notices have been received by any Seller of the exercise of any premature termination, price redetermination, market-out or curtailment of any Material Contract. Section 4.8.Commitments, Abandonments or Proposals. Except as listed on Section 4.8 of the Sellers Disclosure Schedule (a) no proposals are currently outstanding by Sellers or other working interest owners to drill additional wells, or to deepen, plug back, sidetrack or rework existing wells, or to conduct other operations for which consent is required under the applicable operating agreement, or to conduct any other operations other than normal operations of existing wells on the Oil and Gas Properties, except for operations which would require capital expenditures for such single operation, net to Sellers’ interest, of less than $100,000, and (b) no pooling proceedings are currently pending by Sellers or other working interest owners before the Oklahoma Corporation Commission with respect to the Oil and Gas Properties, except for pooling proceedings which, if Sellers participated in the proposed operation, would require capital expenditures, net to Sellers’ interest, of less than $100,000. Section 4.9.Production Sales Contracts. There exist no agreements or arrangements for the sale of Hydrocarbons from the Oil and Gas Properties (including calls on, or other rights to purchase, production, whether or not the same are currently being exercised) other than (a)production sales contracts (in this Section, the 10 “Scheduled Production Sales Contracts”) disclosed in Section4.9 of the Sellers Disclosure Schedule or (b)agreements or arrangements which are cancelable on thirty (30) days notice or less without penalty or detriment.To Sellers’ Knowledge, during Sellers’ Period of Ownership, all proceeds from the sale of Hydrocarbons from the Oil and Gas Properties are being received (without offset, abatement or reduction) by Sellers in a timely manner and are not being held in suspense, except for such instances which would not reasonably be expected to have a Material Adverse Effect on Sellers or the Properties taken as a whole. Section 4.10.Plugging and Abandonment. To Sellers’ Knowledge, except for wells listed in Section4.10 of the Sellers Disclosure Schedule, there are no dry holes, or shut in or otherwise inactive wells, located on the Oil and Gas Properties or on lands pooled or unitized therewith, except for wells that have been properly plugged and abandoned in accordance with Applicable Law. Section 4.11.Permits. Sellers have all Permits necessary or appropriate to own and where Seller operates, operate the Oil and Gas Properties as presently being owned and operated, except for such Permits the absence of which would not be reasonably expected to have a Material Adverse Effect, and to Sellers’ Knowledge, such Permits are in full force and effect.Except as set forth in Section4.11 of the Sellers Disclosure Schedule, Sellers have not received written notice of any violations in respect of any Permits and to Sellers’ Knowledge, there are no violations in respect of any Permit and no one has communicated to Sellers that there are any violations in respect of any Permit, except for such violations which would not reasonably be expected to have a Material Adverse Effect. Section 4.12.Payment of Expenses. All expenses (including all bills for labor, materials, and supplies used or furnished for use in connection with the Properties, and all severance, production, ad valorem, and other similar Taxes) relating to the ownership or operation by Sellers of the Properties, have been, and are being, paid (timely, and before the same become delinquent) by Sellers, except such expenses and Taxes as are disputed in good faith by Sellers and for which an adequate accounting reserve has been established by Sellers.Sellers are not delinquent with respect to their obligations to bear costs and expenses relating to the development and operation of the Oil and Gas Properties. Section 4.13.Compliance with Laws. To Sellers’ Knowledge, the ownership and operation of the Properties operated by Sellers have been in compliance with all Applicable Laws.Notwithstanding the foregoing, this Section 4.13 does not relate to environmental matters (including compliance with Environmental Laws or matters that would constitute Environmental Defects), it being agreed that such matters are covered by and dealt with in Section 4.17 and
